DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the feature, the cured adhesive base, if a reactive resin is present after curing, has a water vapor permeation rate of less than 50 g/m2d. It is unclear what the above feature, more specifically, “if a reactive resin is present after curing” specifically refers to, thus this renders the claim indefinite.
For example, in an adhesive base, a reactive resin including curable groups reacts other ingredients to form a cured adhesive base. How can the reactive resin (including curable groups) itself remain after curing? This does not make sense. For the examination purpose, the above feature is interpreted to as --the cured adhesive base has a water vapor permeation rate of less than 50 g/m2d--.
2d. It is unclear what the above feature, more specifically, “if a reactive resin is present after curing” specifically refers to, thus this renders the claim indefinite.
Regarding claim 35, the discussion with respect to claim 34 above similarly applies. For the examination purpose, the above feature is interpreted to as --the cured adhesive base has a water vapor permeation rate of less than 15 g/m2d--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 11, 13, 22-24 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. TW 201402766 (US 2015/0162568, which is a family member of the TW document, is considered as an English translation of the TW document and used in rejection).
Regarding claim 1, Bai teaches adhesive (e.g., 6, Fig. 2) comprising: 
an adhesive base (e.g., adhesive base including component (A), component (B), component (C), etc., [129], [130]);
a getter material (e.g., alkoxysilane of a getter material, [74], [132]) comprising at least one compound selected from the group consisting of an alkoxysilane and an alkoxysiloxane; 

optionally a solvent (e.g., [154]), 
wherein:
the catalyst catalyzes a reaction of the getter material with a permeate when activated by the external stimulus (e.g., [129], [130], [132], [115]; in Bai, the adhesive is cured by radiating ultraviolet light (via the photoinitiator (D)) to be low in moisture permeability, which implies the claimed feature),
the permeate is water (e.g., [115]),
the adhesive is a barrier adhesive (e.g., [117]); and 
the adhesive base after curing has a water vapor permeation rate of less than 100 g/m2d (e.g., [115]).  
Regarding claim 3, Bai teaches adhesive according to Claim 1, wherein the getter material is present in an amount of at least 2% by weight of the adhesive (e.g., [132]).  
Regarding claim 5, Bai teaches adhesive according to Claim 1, wherein the external stimulus is ultraviolet radiation, a temperature change, microwave radiation, or visible light (e.g., [130]).  
Regarding claim 6, Bai teaches adhesive according to Claim 1, wherein the catalyst activatable by the external stimulus is a latent acid or a latent base (e.g., [130]; In Bai, onium salts produce an acid upon irradiated with energy beam such as UV light, thus Bai teaches this feature).

  Regarding claim 8, Bai teaches adhesive according to Claim 1, wherein the adhesive base further comprises at least one reactive resin comprising at least one curable group (e.g., component (C), reactive resin including cyclic ethers, [129]).  
 Regarding claim 10, Bai teaches adhesive according to Claim 1, wherein the getter material is an ethoxysilane (e.g., ethoxysilane, [74]).  
 Regarding claim 11, Bai teaches adhesive according to Claim 10, wherein the ethoxysilane further comprises at least one polymerizable group (e.g., ethoxysilane including epoxycyclohexyl group or glycidyl group, [74]).
Regarding claim 13, Bai teaches adhesive according to Claim 11, wherein the at least one polymerizable group is polymerizable with a reactive resin (e.g., epoxycyclohexyl group or glycidyl group of ethoxysilane is polymerizable with cyclic ethers of reactive resin (via the photoinitiator (D)), [129], [130], [74]).
Regarding claim 22, Bai teaches adhesive according to Claim 8, wherein the at least one curable group is a cyclic ether group (e.g., cyclic ethers, [129]), a vinyl group, an acrylate group, a methacrylate group, a hydroxyl group, an amino group, or an isocyanate group.  
Regarding claim 23, Bai teaches adhesive according to Claim 1, wherein the adhesive is a pressure-sensitive adhesive (e.g., [32]).  
Regarding claim 24, Bai teaches adhesive tape comprising an adhesive according to Claim 1 (e.g., [32]).
2d (e.g., [115]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. TW 201402766 (US 2015/0162568, which is a family member of the TW document, is considered as an English translation of the TW document and used in rejection).
Regarding claim 4, Bai (e.g., summary and detailed description sections of the invention) teaches adhesive according to Claim 1 as discussed above.
Bai (e.g., summary and detailed description sections of the invention) does not explicitly teach wherein the amount of the catalyst activatable by the external stimulus is less than 5% by weight of the adhesive.
Bai (Examples, [158]), however, teaches wherein the amount of the catalyst activatable by the external stimulus is less than 5% by weight of the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the amount of the catalyst in Bai (e.g., summary and detailed description sections of the invention) may be less than 5% by weight of the adhesive, as 
Regarding claim 35, Bai teaches adhesive according to Claim 1 as discussed above.
Bai does not explicitly teach wherein the cured adhesive base, if a reactive resin is present after curing (see the 112 rejection above), has a water vapor permeation rate of less than 15 g/m2d.
Regarding the feature above, (i) Bai, however, recognizes that the adhesive base after curing has a water vapor permeation rate is more preferably less than 20 g/m2d (e.g., [115]), which appears overlapped with the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the adhesive of Bai to have the claimed range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding the feature above, (ii) Bai, however, recognizes that the adhesive for sealing an EL device can be kept water-free or low in the water content (e.g., [97], [98]) to enhance the performance of the device. In other words, the water vapor permeation rate of Bai is a result-effective variable for varying the performance degree of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the permeation rate of Bai to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Claims 1, 3-6, 8, 10, 22-24, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 2010/0137530.
Regarding claim 1, Arai teaches adhesive (e.g., photocurable resin composition, [17]-[42]) comprising: 
an adhesive base (e.g. adhesive base including ingredient (A), ingredient (B), etc., [20], [21], [25]);
a getter material (e.g., alkoxysilane of ingredient (D), [23], [37]-[40]) comprising at least one compound selected from the group consisting of an alkoxysilane and an alkoxysiloxane; 
a catalyst (e.g., ingredient (C), [22]) activatable by an external stimulus (e.g., [22], [17]); and 
optionally a solvent (e.g., [24]), 
wherein:
the catalyst catalyzes a reaction of the getter material with a permeate when activated by the external stimulus (e.g., [17], [18], [26]; in Arai, the photocurable resin composition is cured completely by radiating ultraviolet light (via the photo catalyst (C)) to be low in moisture permeability, which implies the claimed feature),
the permeate is water (e.g., [18]),
the adhesive is a barrier adhesive (e.g., [17], [24]); and 
the adhesive base after curing has a water vapor permeation rate (e.g., [18]).
Arai does not explicitly teach the adhesive base after curing has a water vapor permeation rate of less than 100 g/m2d.  
2d (e.g., [17]), which appears overlapped with the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the adhesive of Arai to have the claimed range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding the feature above, (ii) Arai, however, recognizes that the photocurable resin composition of the present invention for sealing an organic EL device layer is little chemical influence on the organic EL device and the composition is low in moisture permeability, and thus the organic EL device sealed thereby can exhibit a stable performance (e.g., [26]). In other words, the water vapor permeation rate of Arai is a result-effective variable for varying the performance degree of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the permeation rate of Arai to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 3, Arai teaches adhesive according to Claim 1, wherein the getter material is present in an amount of at least 2% by weight of the adhesive (e.g., Table 1).

Regarding claim 5, Arai teaches adhesive according to Claim 1, wherein the external stimulus is ultraviolet radiation, a temperature change, microwave radiation, or visible light (e.g., [17], [21]).
Regarding claim 6, Arai teaches Adhesive according to Claim 1, wherein the catalyst activatable by the external stimulus is a latent acid or a latent base (e.g., [22]). 
Regarding claim 8, Arai teaches Adhesive according to Claim 1, wherein the adhesive base further comprises at least one reactive resin comprising at least one curable group (e.g., ingredient (A), epoxy resin including glycidyl groups, [20]).
Regarding claim 10, Arai teaches Adhesive according to Claim 1, wherein the getter material is an ethoxysilane (e.g., [38], [40]).
Regarding claim 22, Arai teaches adhesive according to Claim 8, wherein the at least one curable group is a cyclic ether group (e.g., glycidyl groups, [20]), a vinyl group, an acrylate group, a methacrylate group, a hydroxyl group, an amino group, or an isocyanate group.  
Regarding claim 23, Arai teaches adhesive according to Claim 1, wherein the adhesive is a pressure-sensitive adhesive (e.g., [26]).
Regarding claim 24, Arai teaches adhesive tape comprising an adhesive according to Claim 1 (e.g., [24]).
Regarding claim 34, Arai teaches adhesive according to Claim 1, wherein the cured adhesive base has a water vapor permeation rate (e.g., [18]).
2d.  
Regarding the feature above, (i) Arai, however, recognizes that the adhesive base after curing has a water vapor permeation rate is not more than 500 g/m2d (e.g., [17]), which appears overlapped with the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the adhesive of Arai to have the claimed range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding the feature above, (ii) Arai, however, recognizes that the photocurable resin composition of the present invention for sealing an organic EL device layer is little chemical influence on the organic EL device and the composition is low in moisture permeability, and thus the organic EL device sealed thereby can exhibit a stable performance (e.g., [26]). In other words, the water vapor permeation rate of Arai is a result-effective variable for varying the performance degree of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the permeation rate of Arai to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 35, Arai teaches adhesive according to Claim 1, wherein the cured adhesive base has a water vapor permeation rate (e.g., [18]).
2d.  
Regarding the feature above, (i) Arai, however, recognizes that the adhesive base after curing has a water vapor permeation rate is not more than 500 g/m2d (e.g., [17]), which appears overlapped with the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the adhesive of Arai to have the claimed range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding the feature above, (ii) Arai, however, recognizes that the photocurable resin composition of the present invention for sealing an organic EL device layer is little chemical influence on the organic EL device and the composition is low in moisture permeability, and thus the organic EL device sealed thereby can exhibit a stable performance (e.g., [26]). In other words, the water vapor permeation rate of Arai is a result-effective variable for varying the performance degree of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the permeation rate of Arai to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 20100137530 in view of Malik et al. US 2006/0100299.

Arai does not explicitly teach at least one tackifying resin.  
Arai, however, recognizes that the adhesive composition may include other known ingredients, such as, a storage stabilizer, a plasticizer, a viscoelasticity adjusting agent, a filler, etc. (e.g., [25]).
Malik teaches the adhesive composition may include tackifying resins as well as plasticizers, fillers and other ingredients (e.g., [39]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Arai to include tackifying resins as supported by Malik for the purpose of promoting adhesion for example (e.g., Malik, [39]).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 20100137530 in view of Bai et al. TW 201402766 (US 2015/0162568, which is a family member of the TW document, is considered as an English translation of the TW document and used in rejection).
Regarding claim 11, Arai teaches adhesive according to Claim 10 as discussed above.
Arai does not explicitly teach wherein the ethoxysilane further comprises at least one polymerizable group.  
Arai, however, recognizes that the adhesive includes silane (for getter material) such as methoxysilane including epoxycyclohexyl group or glycidyl group (e.g., [23]).
Bai teaches silane (for getter material) may include methoxysilane including glycidyl group and ethoxysilane including epoxycyclohexyl group or glycidyl group (e.g., [74]). Bai further teaches silane for getter material may include an alkoxy group such as a methoxy, ethoxy, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute ethoxysilne taught by Bai for methoxysilane taught by Arai to arrive at the claimed invention because silane including an alkoxy group such as a methoxy, ethoxy, n-propoxy, isopropoxy, n-butoxy, sec-butoxy or tert-butoxy group, or an acetoxy group were known in the semiconductor art as a getter material, and selecting among them would have been obvious to the skilled artisan. MPEP §2143. Arai in view of Bai thus teaches wherein the ethoxysilane further comprises at least one polymerizable group.
Regarding claim 13, Arai teaches adhesive according to Claim 11, wherein the at least one polymerizable group is polymerizable with a reactive resin (e.g., epoxycyclohexyl group or glycidyl group of ethoxysilane (e.g., Bai, [74]) is polymerizable with glycidyl groups of reactive resin (via the photo catalyst (C)) (e.g., Arai, [20]).
Response to Arguments
Applicant's arguments filed on September 13, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 9, 2022